Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected as being indefinite because it depends from claim 23 which recites the system for local cooling being built onto first cooling tool and claim 23 recites the cooling system includes a first cooling tool. It is unclear how the cooling system includes a first cooling tool and then the same system is being built onto first cooling tool.  The structural orientation of the claimed device and each structural element of the presently claimed device giving the broadest reasonable interpretation in view of the specification is unclear.
Regarding claim 32, recites “such that the individual glass sheet is bent at the bending station after being exposed to the heating elements” the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  There appears to be no differentiation between the words “incorporated in” in claim 23 and “includes” in claim 26 and particularly wherein the limitation of the local cooling system… is recited in claim 23 previously.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Presently amended claim 23 recites the local cooling system includes a first cutting tool and a second cutting tool thus it unclear how claim 35 which recites the local cooling system includes said first and second cooling tools further limits claim 23.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-27, 29-33, and 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vanaschen et al. (US 5053069).
Regarding claims 23, 26, 31, and 35. Vanaschen discloses a device for bending an individual glass sheet comprising:
a furnace (2), thus comprising heating elements, capable of heating the individual glass sheet to its bending temperature
(20) capable of bending the individual glass sheet (Col 5; lines22-32, Col 6; line 61), 
the bending tool and a movable lower bending counterform (30), the movable lower the bending counterform configured to press the individual glass sheet against the upper bending form to form a bent individual glass sheet; 
a conveyor (3) configured to move the individual glass sheet through the furnace (2) and to 
the bending tool at a pickup location between the upper bending form and the movable lower bending counterform: 
a movable cooling frame (60) that is movable between the upper bending form (20) and the movable lower bending counterform (30) capable of receiving the bent individual glass sheet from the upper bending form (Col 7; lines 20-24), and
a local cooling system (depicted in section B in Fig 1) for local cooling of the individual glass sheet after the heating thereof by the heating elements, the local cooling system being arranged downstream of the heating elements.
The local cooling system includes a first cooling tool (at least a portion of nozzles 43) that is movable with the movable lower bending counterform because it is mounted on the lower mold (Col 7; lines 3-19) thus capable of that the first cooling tool and the movable lower bending counterform are movable vertically from a position below said pick up location towards the upper bending form during which the movable lower bending counterform picks up the individual glass sheet at said pickup location and vertically transports the individual glass sheet above the pickup location towards 
the local cooling system includes a second cooling tool (at least a portion of nozzles 42) that is incorporated in the upper bending form (see section B of Fig 1).
Claim 23 does not actually require any structure between the cooling frame and cooling tools, both are movable thus meet the claim.
2 and 70 cm2 on the first main face, and a second cooling tool forming a second local cooling zone covering an area of between 0.5 cm2 and 70 cm2 on the second main face of the individual glass sheet. 
Vanaschen discloses cooling tools having nozzles 42 and 43 capable of cooling areas on opposite sides of the glass sheet to temper the glass (Col 6; lines 61-68).
The nozzles extend around the entirety of the sheet on each side and nothing in the claim prohibits cooling zones from being adjacent thus Vanaschen anticipates claim 23. An apparatus is defined by its structure and now its intended use. MPEP 2115 discusses how material worked upon by an apparatus on its own does not limit the structure.  MPEP 2114 recites that apparatus claims cover what the device is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021.
Alternatively, should applicant contest, Vanaschen discloses the claimed invention except for the rearrangement of the cooling devices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the cooling devices, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cooling devices for the purpose of tempering or cooling desired regions of the glass. 
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 24, wherein the local cooling system for local cooling is placed in order to intervene over a zone of the glass sheet before the bending tool or while the glass sheet is on or under the bending tool (at least Fig 1, Section B Col 6; lines 61-Col 7; line 19).
(20) and what is considered a pressing frame (the extended surface (Col 7; lines 60-65), the system for local cooling being built onto first cooling tool is attached to said movable lower bending counterform pressing frame (see at least Fig 3-4).
Regarding claim 27,  Vanaschen discloses a cooling frame (60) capable of receiving the glass after bending and taking it to a cooling zone (B) wherein the local cooling system includes said third cooling tool as discussed in the rejection of claim 23 above.
Vanaschen does not disclose the frame (60) comprising one of the cooling tools (43) or (41) being integrated on attached to said frame. However it would have been obvious to one of ordinary skill in the art to attach a known cooling device taught by Vanaschen to the frame (60) with the motivation of additional cooling and tempering control or provided.  Additionally the duplication of parts would be obvious to one skilled in the art as providing additional cooling elements to the frame (60) with the motivation of additional tempering as desired by Vanaschen provides no advantage over the art.
	Regarding claims 29-30, Vanaschen discloses cooling means of air or water known for tempering (Col 6; lines 61-Col 7; line 19).
Regarding claim 32, Vanaschen discloses the claimed bending tool of claim 23 is located after downstream furnace (2) and thus the heating elements. The structure of the device disclosed by Vanaschen is fully capable of bending the glass in different locations depending on the operation of the cooling elements which is considered intended use which does not structurally limit the claimed device.  
Regarding claim 33, after the bending tool as claimed in claim 23, Vanaschen discloses an air blowing units (42/43 or 21 and 31 as seen in Fig 3-5 more closely) that are adapted to administer a semi-tempering or a tempering to the individual glass sheet. Wherein the term “after” in claim 33 does not impart actual structure to the apparats of claim 23 but rather is intended use of the device of claim 23.  MPEP 2114 recites that apparatus claims cover what the device is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021
Regarding claim 34, a cutting tool for cutting the bent individual glass sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanaschen et al. (US 5053069) as applied above and further in view of Nobuhiro (EP 1826186).
Regarding claim 34, Vanaschen is silent as the apparatus disclosed by Vanaschen comprising a cutting tool capable of cutting a bent glass sheet.
Nobuhiro discloses an apparatus for bending a glass sheet (abstract, Fig 1, [0011]) comprising a cutting tool (38) [0011], [0046], [0047]-[0050] such that a peripheral portion of the bent glass sheet may be removed preventing the bent glass sheet from potential breaking due to stress caused by thermal deformation [0011]-[0013].  It would be obvious to one of ordinary skill in the art to modify the device of Vanaschen with a cutting tool of Nobuhiro to cut a peripheral portion of a bent, pre-bent, or shaped glass sheet.
is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27, 29-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140252808 A1 Fig 8, cooling drilling with cooling for compressive edge stress. (US 4756735). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741